                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         SHREVEPORT DIVISION

UNITED STATES OF AMERICA                     CASE NO. 19-cr-00267-02

VERSUS                                       CHIEF JUDGE HICKS

TRINITY T. SMARR (02)                        MAGISTRATE JUDGE HORNSBY


                                   ORDER

      The Report and Recommendation of the Magistrate Judge having been

considered, and the parties having waived their objections thereto;

      It is hereby ordered, adjudged, and decreed that Defendant’s guilty plea is

accepted, and the court hereby adjudges Defendant guilty of the offense charged

in Count 1 of the Indictment.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this the 23rd day of

December, 2019.
